Citation Nr: 0628770	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip condition 
secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran service connection for septic 
arthritis of the left hip.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in November 2005.  A 
transcript of the hearing is of record.  In January 2006, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in July 
2006.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.

2.  A left hip condition is not shown to have been caused or 
aggravated by the veteran's service-connected left knee 
disability.


CONCLUSION OF LAW

A left hip condition is not proximately due to or the result 
of the veteran's service-connected left knee disability.  38 
C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 2000, prior to the enactment of the VCAA.  

An RO letter dated in July 2001, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of her responsibility to 
submit evidence that showed that her left hip condition was 
related to service.  By this letter, the veteran was notified 
of what evidence, if any, was necessary to substantiate her 
claim and it indicated which portion of that evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  Further, in a March 2005 letter, the RO requested 
that the veteran submit any evidence in her possession that 
pertained to the claim.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Moreover, the Board notes that in a March 2006 RO letter, the 
veteran was notified of the requirements necessary to 
establish a disability rating and an effective date if her 
claim was granted, meeting the requirements of the recent 
Court of Appeals for Veterans Claims (Court) case, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that a service connection claim includes the 
elements of a disability rating and establishing an effective 
date; therefore, the veteran requires notice of the 
requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  Although the veteran received this 
notification after the initial adjudication of her claim, 
because this claim is being denied, the denial renders any 
disability rating and effective date issue moot.  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

It is not contended by the veteran, nor is it shown by the 
service medical records that a left hip condition began in 
service.  Rather, it is averred that the left hip condition 
is due to the veteran's service-connected left knee 
disability.  After review of the evidence of record, the 
Board finds that service connection for the veteran's left 
hip condition as secondary to her service-connected left knee 
disability is not warranted.

As such, the Board notes that a May 2000 VA medical record 
shows that the veteran reported that she was involved in a 
car accident in March 1997, wherein she had intractable left 
groin and hip pain since that time.  In an April 1998 
progress note, a physician at the University of Pennsylvania 
Hospital indicated that as a result of the car accident, she 
sustained an acetabular fracture on the left, with surgery 
performed in November 1997.  VA medical records dated until 
November 2001 show continued treatment for the veteran's left 
hip condition.

In August 2000, the RO received the veteran's social security 
records.  A July 1997 private record from R.F., M.D. shows 
that the veteran was involved in a motor vehicle accident in 
March 1997 and subsequently immediately developed left hip 
pain.  She reported that she had left hip pain that persisted 
since the time of the injury and limited her weight bearing 
status.  The diagnosis was left trochanteric bursitis.  The 
veteran returned for treatment that month for her left hip 
pain and was diagnosed with acetabular labrum tear left.  An 
October 1997 computed tomography (CT) scan revealed a 
fracture of the posterior acetabulum of the left hip and 
surgery was recommended.  In May 1998, the veteran returned 
for treatment to R.F., M.D. for her left hip, complaining of 
severe pain.  She was diagnosed with fracture femoral head, 
left of indeterminate etiology.  A total hip arthroplasty was 
recommended.

In August 2001, the veteran underwent a VA examination, 
wherein she reported that her left hip pain did not begin 
until she was involved in a motor vehicle accident after her 
discharge from service, approximately in 1993 or 1994.  She 
stated that her left knee was jammed into the dashboard.  At 
that time, she had a knee brace on the left knee.  In 1996, 
she had a complete left hip replacement.  (Records reveal 
that the surgery was performed in November 1997).  The 
diagnosis was degenerative joint disease of the left hip, 
status post a surgical procedure as described above.  The VA 
examiner opined that the left hip replacement was not caused 
by a service-connected injury, but by a nonservice-connected 
motor vehicle accident at which point the veteran's left knee 
was jammed in the dashboard.  Her symptoms began after this; 
therefore, it was the VA examiner's opinion that the service-
connected left knee condition was not the causative factor 
for the veteran's left hip problem.

In November 2005, the veteran testified during a Board 
hearing and stated that she believed her left hip condition 
was caused by her service-connected left knee disability 
because at the time of the car accident, she was wearing a 
knee brace and her knee jammed into the dashboard of the car.  
Therefore, her hip injury was caused because she was wearing 
her knee brace on her service-connected left knee.

In March 2006, the veteran underwent a VA examination to 
determine whether her left hip condition was related to her 
service-connected left knee disability.  The examiner noted 
that he had reviewed the veteran's claims folders.  The 
examination report shows that the veteran reported being 
involved in a motor vehicle accident that caused her left hip 
fracture.  The examiner opined that the veteran currently had 
no left hip pathology and the nonservice-connected left hip 
disorder was not caused or aggravated by the service-
connected left knee disability because the left hip condition 
occurred as a result of the post-service motor vehicle 
accident.

The Board finds that although the veteran stated that she 
believed her left hip condition was caused or aggravated by 
her service-connected left knee disability, as a layperson, 
she does not have the necessary medical training or expertise 
to determine the cause of a medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Moreover, the 
March 2006 VA examining physician opined that her left hip 
condition was related to the post-service motor vehicle 
accident and not caused or aggravated by her service-
connected left knee disability.  As the medical evidence of 
record does not show that the veteran's service-connected 
left knee disability caused or aggravated her left hip 
condition, the Board finds that service connection for the 
veteran's left hip condition is not warranted.


ORDER

Entitlement to service connection for a left hip condition 
secondary to a service-connected left knee disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


